Citation Nr: 0333030	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-05 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left tibia, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notification requirements.  

In a letter dated November 19, 2001, the RO informed the 
veteran of the VCAA and stated that the purpose of the letter 
was to inform him what evidence was necessary to establish 
entitlement, what information or evidence was still needed 
from him, and what he could do to help with his claim.  
Unfortunately, the letter provided no information as to what 
was needed to establish ratings in excess of 20 percent for 
residuals of the tibia fractures.  Further, no document in 
the record, including the Statements of the Case and letters 
to the appellant from the RO, has specifically notified him 
of the information and evidence necessary to substantiate his 
claims and which portion of the required information or 
evidence was to be provided by him.  The Statement of the 
Case issued in May 2002 failed to provide any criteria which 
would establish entitlement to a rating in excess of 20 
percent for the veteran's disabilities.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit ("Court of Appeals") invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Because the Board no 
longer has authority to correct VCAA deficiencies, a remand 
to the RO is required for this purpose.  Further, the Board 
notes that the Court of Appeals recently invalidated the 38 
C.F.R. § 53.159(b) 30-day notice requirement, finding it 
inconsistent with § 5103(b)(1).  See Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must ensure that the veteran has been 
notified as to what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should obtain copies of 
treatment records for the veteran from 
the Pittsburgh VAMC since November 2001.

3.  The RO should then re-adjudicate the 
issues on appeal.  The decision should 
reflect consideration of the 
applicability of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


